
	

114 HR 3963 IH: Purple Heart Heroes Act of 2015
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3963
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Dold introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to extend military commissary and exchange store privileges
			 to certain veterans who have been awarded the Purple Heart and to their
			 dependents.
	
	
 1.Short titleThis Act may be cited as the Purple Heart Heroes Act of 2015. 2.Commissary and exchange store privileges for certain veterans who have been awarded the Purple Heart and their dependents (a)Extension of privilegesChapter 54 of title 10, United States Code, is amended by adding at the end the following new section:
				
					1065.Use of commissary and MWR retail facilities: certain veterans who have been awarded the Purple
			 Heart and their dependents
 (a)Certain Purple Heart RecipientsA veteran who has a disability that is compensable under the laws administered by the Secretary of Veterans Affairs and that is attributable to an injury for which the veteran was awarded the Purple Heart shall be permitted to use commissary stores and MWR retail facilities on the same basis as a member of the armed forces entitled to retired or retainer pay.
 (b)DependentsA dependent of a veteran described in subsection (a) shall be permitted to use commissary and MWR retail facilities on the same basis as a dependent of a member of the armed forces entitled to retired or retainer pay.
 (c)DefinitionsIn this section:  (1) The term MWR retail facilities has the meaning given that term in section 1063(e) of this title.
 (2)The term veteran has the meaning given that term in section 101 of title 38.. (b)Clerical amendmentThe table of sections at the beginning of chapter 54 of title 10, United States Code, is amended by adding at the end the following new item:
				
					
						1065. Use of commissary and MWR retail facilities: certain veterans who have been awarded the
			 Purple Heart and their dependents..
 (c)Effective dateSection 1065 of title 10, United States Code, as added by subsection (a), shall take effect at the end of the 90-day period beginning on the date of the enactment of this Act.
			
